NONPRECEDENTIAL DISPOSITION
                                     To be cited only in accordance with
                                             Fed. R. App. P. 32.1



               United States Court of Appeals
                                              For the Seventh Circuit
                                              Chicago, Illinois 60604


                                              Submitted March 9, 2010
                                              Decided March 15, 2010*

                                                          Before

                                    FRANK H. EASTERBROOK, Chief Judge

                                                  RICHARD A. POSNER, Circuit Judge

                                                  DIANE P. WOOD, Circuit Judge

No. 09‐1071

SHI TU ZHENG and FANG ZHENG,                                         Petition for Review of an Order
          Petitioners,                                               of the Board of Immigration Appeals.

          v.                                                         Nos. A029‐806‐561, A073‐603‐812

ERIC H. HOLDER, JR., Attorney
General of the United States,
          Respondent.



                                         O R D E R
       On May 28, 2004, we denied a petition filed by the Zhengs to review the denial by
the Board of Immigration Appeals of their application for asylum, which was based on
China’s “one child” policy. Zheng v. Ashcroft, 104 Fed. Appx. 564 (7th Cir. 2004). Before us is
their petition to review the Board’s denial of their third motion to reopen their asylum pro‐
ceeding. That motion was filed on October 3, 2008. Their first and second motions to reopen
had been denied on July 24 and October 29, 2007, respectively, and the petitioners had not

* This appeal is successive to case no. 02‐3961 and has been submitted to the original
panel under Operating Procedure 6(b). After examining the briefs and the record, we
have concluded that oral argument is unnecessary. See FED. R. APP. P. 34(a)(2)(C).  
sought judicial review of either denial. The only basis on which they could file a further pe‐
tition to reopen their asylum proceeding is a change in country conditions since the denial
of the second petition. See 8 C.F.R. § 1003.2(c)(3)(ii);  Lin v. Gonzales, 435 F.3d 708, 710 (7th
Cir. 2006); Krougliak v. INS, 289 F.3d 457, 460 (7th Cir. 2002). But their third motion merely
rehashed the same claim—that enforcement of China’s one‐child policy has become more
stringent in their native Fujian province after they had been ordered removed—and was
supported by the same evidence they had already presented unsuccessfully in their previ‐
ous two motions. They are playing a pure delay game, and if they continue will invite the
imposition of sanctions on themselves and their lawyer. See Fed. R. App. P. 38;  Gianno‐
poulos v. Brach & Brock Confections, 109 F.3d 406, 412 (7th Cir. 1997); Osuch v. INS, 970 F.2d
394, 396 (7th Cir. 1992); see also 8 C.F.R. § 1292.3. 
        The petition is denied.